 1   ANTHONY J. DECRISTOFORO, SBN 166171
     Anthony.DeCristoforo@ogletreedeakins.com
 2   DANIEL E. RICHARDSON, SBN 289327
     Daniel.Richardson@ogletree.com
 3   OGLETREE, DEAKINS, NASH,
     SMOAK & STEWART, P.C.
 4   500 Capitol Mall, Suite 2500
     Sacramento, CA 95814
 5   Telephone:    916.840.3150
     Facsimile:    916.840.3159
 6

 7   Attorneys for Plaintiff
     ARTHUR J. GALLAGHER & CO.
 8
     GREGORY R. DE LA PEÑA (SBN 126626)
 9   ROBERT CARROLL III (SBN 314345)
     Email: gdelapena@dlphlaw.com
10   DE LA PEÑA & HOLIDAY LLP
     One Embarcadero Center, Suite 2860
11   San Francisco, California 94111
     Telephone:     (415) 268-8000
12   Fax:           (415) 268-8180
13   Attorneys for Defendants ROBERT PETREE
     and HUB INTERNATIONAL INSURANCE
14   SERVICES, INC.
15
                                       UNITED STATES DISTRICT COURT
16
                                  EASTERN DISTRICT OF CALIFORNIA
17
                                          SACRAMENTO DIVISION
18
19   ARTHUR J. GALLAGHER & CO.,
                Plaintiff,                              Case No. 2:18-CV-03274-JAM-KJN
20
                                                        ASSIGNED TO THE HONORABLE JOHN
            vs.
21                                                      MENDEZ
     ROBERT PETREE, HUB INTERNATIONAL
22                                                      PROTECTIVE ORDER
     INSURANCE SERVICES, INC. and DOES 1-
     25, inclusive,
23                                                      Complaint Filed: December 27, 2018
                    Defendants.
24

25
                                  1.      PURPOSES AND LIMITATIONS
26
            Disclosure and discovery activity in this action are likely to involve production of
27
     confidential, proprietary, or private information for which special protection from public disclosure
28

                                             PROTECTIVE ORDER
 1   and from use for any purpose other than prosecuting this litigation may be warranted. Accordingly,

 2   the parties hereby stipulate to and petition the court to enter the following Stipulated Protective

 3   Order. The parties acknowledge that this Order does not confer blanket protections on all disclosures

 4   or responses to discovery and that the protection it affords from public disclosure and use extends

 5   only to the limited information or items that are entitled to confidential treatment under the

 6   applicable legal principles. The parties further acknowledge, as set forth in Section 14.4, below, that

 7   this Stipulated Protective Order does not entitle them to file confidential information under seal;

 8   Civil Local Rule 141 sets forth the procedures that must be followed and the standards that will be

 9   applied when a party seeks permission from the court to file material under seal.

10                                      2.      DEFINITIONS
11

12           2.1     Challenging Party: a Party or Non-Party that challenges the designation of

13   information or items under this Order.

14           2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is

15   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule of

16   Civil Procedure 26(c).

17           2.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as well

18   as their support staff).

19           2.4     Designated House Counsel: House Counsel who seek access to “HIGHLY

20   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information in this matter.

21           2.5     Designating Party: a Party or Non-Party that designates information or items that it

22   produces in disclosures or in responses to discovery as “CONFIDENTIAL” or “HIGHLY

23   CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

24           2.6     Disclosure or Discovery Material: all items or information, regardless of the medium

25   or manner in which it is generated, stored, or maintained (including, among other things, testimony,

26   transcripts, and tangible things), that are produced or generated in disclosures or responses to

27   discovery in this matter.

28           2.7     Expert: a person with specialized knowledge or experience in a matter pertinent to
                                                       2
                                              PROTECTIVE ORDER
 1   the litigation who (1) has been retained by a Party or its counsel to serve as an expert witness or as

 2   a consultant in this action, (2) is not a past or current employee of a Party or of a Party’s competitor,

 3   and (3) at the time of retention, is not anticipated to become an employee of a Party or of a Party’s

 4   competitor.

 5          2.8     “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or

 6   Items: extremely sensitive “Confidential Information or Items,” disclosure of which to another Party

 7   or Non-Party would create a substantial risk of serious harm that could not be avoided by less

 8   restrictive means.

 9          2.9     [RESERVED]

10          2.10    House Counsel: attorneys who are employees of a party to this action. House Counsel

11   does not include Outside Counsel of Record or any other outside counsel.

12          2.11    Non-Party: any natural person, partnership, corporation, association, or other legal

13   entity not named as a Party to this action.

14          2.12    Outside Counsel of Record: attorneys who are not employees of a party to this action

15   but are retained to represent or advise a party to this action and have appeared in this action on

16   behalf of that party or are affiliated with a law firm which has appeared on behalf of that party.

17          2.13    Party: any party to this action, including all of its officers, directors, employees,

18   consultants, retained experts, and Outside Counsel of Record (and their support staffs).

19          2.14    Producing Party: a Party or Non-Party that produces Disclosure or Discovery

20   Material in this action.

21          2.15    Professional Vendors: persons or entities that provide litigation support services

22   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing,

23   storing, or retrieving data in any form or medium) and their employees and subcontractors.

24          2.16    Protected Material: any Disclosure or Discovery Material that is designated as

25   “CONFIDENTIAL,” or as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

26          2.17    Receiving Party: a Party that receives Disclosure or Discovery Material from a

27   Producing Party.

28   ///
                                                        3
                                             PROTECTIVE ORDER
 1                                                3.    SCOPE

 2          The protections conferred by this Stipulation and Order cover not only Protected Material

 3   (as defined above), but also (1) any information copied or extracted from Protected Material; (2) all

 4   copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,

 5   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

 6   However, the protections conferred by this Stipulation and Order do not cover the following

 7   information: (a) any information that is in the public domain at the time of disclosure to a Receiving

 8   Party or becomes part of the public domain after its disclosure to a Receiving Party as a result of

 9   publication not involving a violation of this Order, including becoming part of the public record

10   through trial or otherwise; and (b) any information known to the Receiving Party prior to the

11   disclosure or obtained by the Receiving Party after the disclosure from a source who obtained the

12   information lawfully and under no obligation of confidentiality to the Designating Party. Any use

13   of Protected Material at trial shall be governed by a separate agreement or order.

14                                           4.        DURATION

15          Even after final disposition of this litigation, the confidentiality obligations imposed by this

16   Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order

17   otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and

18   defenses in this action, with or without prejudice; and (2) final judgment herein after the completion

19   and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action, including the

20   time limits for filing any motions or applications for extension of time pursuant to applicable law.

21                         5.      DESIGNATING PROTECTED MATERIAL

22          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party or

23   Non-Party that designates information or items for protection under this Order must take care to

24   limit any such designation to specific material that qualifies under the appropriate standards. To the

25   extent it is practical to do so, the Designating Party must designate for protection only those parts

26   of material, documents, items, or oral or written communications that qualify – so that other portions

27   of the material, documents, items, or communications for which protection is not warranted are not

28   swept unjustifiably within the ambit of this Order.
                                                        4
                                            PROTECTIVE ORDER
 1          Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown

 2   to be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily

 3   encumber or retard the case development process or to impose unnecessary expenses and burdens

 4   on other parties) expose the Designating Party to sanctions.

 5          If it comes to a Designating Party’s attention that information or items that it designated for

 6   protection do not qualify for protection at all or do not qualify for the level of protection initially

 7   asserted, that Designating Party must promptly notify all other parties that it is withdrawing the

 8   mistaken designation.

 9          5.2     Manner and Timing of Designations. Except as otherwise provided in this Order (see,

10   e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered, Disclosure or

11   Discovery Material that qualifies for protection under this Order must be clearly so designated

12   before the material is disclosed or produced.

13          Designation in conformity with this Order requires:

14   (a) for information in documentary form (e.g., paper or electronic documents, but excluding

15   transcripts of depositions or other pretrial or trial proceedings), that the Producing Party affix the

16   legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” to

17   each page that contains protected material. If only a portion or portions of the material on a page

18   qualifies for protection, the Producing Party also must clearly identify the protected portion(s) (e.g.,

19   by making appropriate markings in the margins) and must specify, for each portion, the level of

20   protection being asserted.

21          A Party or Non-Party that makes original documents or materials available for inspection

22   need not designate them for protection until after the inspecting Party has indicated which material

23   it would like copied and produced. During the inspection and before the designation, all of the

24   material made available for inspection shall be deemed “HIGHLY CONFIDENTIAL –

25   ATTORNEYS’ EYES ONLY.” After the inspecting Party has identified the documents it wants

26   copied and produced, the Producing Party must determine which documents, or portions thereof,

27   qualify for protection under this Order. Then, before producing the specified documents, the

28   Producing Party must affix the appropriate legend (“CONFIDENTIAL” or “HIGHLY
                                                       5
                                             PROTECTIVE ORDER
 1   CONFIDENTIAL – ATTORNEYS’ EYES ONLY”) to each page that contains Protected Material.

 2   If only a portion or portions of the material on a page qualifies for protection, the Producing Party

 3   also must clearly identify the protected portion(s) (e.g., by making appropriate markings in the

 4   margins) and must specify, for each portion, the level of protection being asserted.

 5   (b) for testimony given in deposition or in other pretrial or trial proceedings, that the Designating

 6   Party identify on the record, before the close of the deposition, hearing, or other proceeding, all

 7   protected testimony and specify the level of protection being asserted. When it is impractical to

 8   identify separately each portion of testimony that is entitled to protection and it appears that

 9   substantial portions of the testimony may qualify for protection, the Designating Party may invoke

10   on the record (before the deposition, hearing, or other proceeding is concluded) a right to have up

11   to 21 days to identify the specific portions of the testimony as to which protection is sought and to

12   specify the level of protection being asserted. Only those portions of the testimony that are

13   appropriately designated for protection within the 21 days shall be covered by the provisions of this

14   Stipulated Protective Order. Alternatively, a Designating Party may specify, at the deposition or up

15   to 21 days afterwards if that period is properly invoked, that the entire transcript shall be treated as

16   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

17          Parties shall give the other parties notice if they reasonably expect a deposition, hearing or

18   other proceeding to include Protected Material so that the other parties can ensure that only

19   authorized individuals who have signed the “Acknowledgment and Agreement to Be Bound”

20   (Exhibit A) are present at those proceedings. The use of a document as an exhibit at a deposition

21   shall not in any way affect its designation as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL

22   – ATTORNEYS’ EYES ONLY.”

23          Transcripts containing Protected Material shall have an obvious legend on the title page that

24   the transcript contains Protected Material, and the title page shall be followed by a list of all pages

25   (including line numbers as appropriate) that have been designated as Protected Material and the

26   level of protection being asserted by the Designating Party. The Designating Party shall inform the

27   court reporter of these requirements. Any transcript that is prepared before the expiration of a 21-

28   day period for designation shall be treated during that period as if it had been designated “HIGHLY
                                                       6
                                             PROTECTIVE ORDER
 1   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in its entirety unless otherwise agreed. After

 2   the expiration of that period, the transcript shall be treated only as actually designated.

 3   (c) for information produced in some form other than documentary and for any other tangible items,

 4   that the Producing Party affix in a prominent place on the exterior of the container or containers in

 5   which the information or item is stored the legend “CONFIDENTIAL” or “HIGHLY

 6   CONFIDENTIAL – ATTORNEYS’ EYES ONLY”. If only a portion or portions of the information

 7   or item warrant protection, the Producing Party, to the extent practicable, shall identify the protected

 8   portion(s) and specify the level of protection being asserted.

 9          5.3     Inadvertent Failures to Designate. If corrected within a reasonable time after learning

10   of the inadvertent failure to designate, an inadvertent failure to designate qualified information or

11   items does not, standing alone, waive the Designating Party’s right to secure protection under this

12   Order for such material. Upon correction of a designation with a reasonable time after learning of

13   the inadvertent failure to designate, the Receiving Party must make reasonable efforts to assure that

14   the material is treated in accordance with the provisions of this Order.

15             6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS

16          6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation of

17   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

18   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

19   burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to

20   challenge a confidentiality designation by electing not to mount a challenge promptly after the

21   original designation is disclosed.

22          6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution process

23   by providing written notice of each designation it is challenging and describing the basis for each

24   challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must

25   recite that the challenge to confidentiality is being made in accordance with this specific paragraph

26   of the Protective Order. The parties shall attempt to resolve each challenge in good faith and must

27   begin the process by conferring directly (in voice to voice dialogue; other forms of communication

28   are not sufficient) within 14 days of the date of service of notice. In conferring, the Challenging
                                                       7
                                             PROTECTIVE ORDER
 1   Party must explain the basis for its belief that the confidentiality designation was not proper and

 2   must give the Designating Party an opportunity to review the designated material, to reconsider the

 3   circumstances, and, if no change in designation is offered, to explain the basis for the chosen

 4   designation. A Challenging Party may proceed to the next stage of the challenge process only if it

 5   has engaged in this meet and confer process first or establishes that the Designating Party is

 6   unwilling to participate in the meet and confer process in a timely manner.

 7          6.3     Judicial Intervention. If the Parties cannot resolve a challenge without court

 8   intervention, the Designating Party shall file and serve a motion to retain confidentiality under Civil

 9   Local Rule 251 within 21 days of the initial notice of challenge or within 14 days of the parties

10   agreeing that the meet and confer process will not resolve their dispute, whichever is earlier. Each

11   such motion must be accompanied by a competent declaration affirming that the movant has

12   complied with the meet and confer requirements imposed in the preceding paragraph. Failure by the

13   Designating Party to make such a motion including the required declaration within 21 days (or 14

14   days, if applicable) shall automatically waive the confidentiality designation for each challenged

15   designation. In addition, the Challenging Party may file a motion challenging a confidentiality

16   designation at any time if there is good cause for doing so, including a challenge to the designation

17   of a deposition transcript or any portions thereof. Any motion brought pursuant to this provision

18   must be accompanied by a competent declaration affirming that the movant has complied with the

19   meet and confer requirements imposed by the preceding paragraph.

20          The burden of persuasion in any such challenge proceeding shall be on the Designating

21   Party. Frivolous challenges and those made for an improper purpose (e.g., to harass or impose

22   unnecessary expenses and burdens on other parties) may expose the Challenging Party to sanctions.

23   Unless the Designating Party has waived the confidentiality designation by failing to file a motion

24   to retain confidentiality as described above, all parties shall continue to afford the material in

25   question the level of protection to which it is entitled under the Producing Party’s designation until

26   the court rules on the challenge.

27   ///

28   ///
                                                       8
                                            PROTECTIVE ORDER
 1                7.       ACCESS TO AND USE OF PROTECTED MATERIAL

 2          7.1        Basic Principles. A Receiving Party may use Protected Material that is disclosed or

 3   produced by another Party or by a Non-Party in connection with this case only for prosecuting,

 4   defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to

 5   the categories of persons and under the conditions described in this Order. When the litigation has

 6   been terminated, a Receiving Party must comply with the provisions of section 15 below (FINAL

 7   DISPOSITION).

 8          Protected Material must be stored and maintained by a Receiving Party at a location and in

 9   a secure manner1 that ensures that access is limited to the persons authorized under this Order.

10          7.2        Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

11   by the court or permitted in writing by the Designating Party, a Receiving Party may disclose any

12   information or item designated “CONFIDENTIAL” only to:

13   (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees of said

14   Outside Counsel of Record to whom it is reasonably necessary to disclose the information for this

15   litigation and who have signed the “Acknowledgment and Agreement to Be Bound” that is attached

16   hereto as Exhibit A;

17   (b) the officers, directors, and employees (including House Counsel) of the Receiving Party to whom

18   disclosure is reasonably necessary for this litigation and who have signed the “Acknowledgment

19   and Agreement to Be Bound” (Exhibit A);

20   (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is reasonably

21   necessary for this litigation and who have signed the “Acknowledgment and Agreement to Be

22   Bound” (Exhibit A);

23   (d) the court and its personnel;

24   (e) court reporters and their staff, professional jury or trial consultants, and Professional Vendors to

25   whom disclosure is reasonably necessary for this litigation and who have signed the

26   “Acknowledgment and Agreement to Be Bound” (Exhibit A);

27

28
                                                       9
                                              PROTECTIVE ORDER
 1   (f) during their depositions, witnesses in the action to whom disclosure is reasonably necessary and

 2   who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A) . Pages of

 3   transcribed deposition testimony or exhibits to depositions that reveal Protected Material must be

 4   separately bound by the court reporter and may not be disclosed to anyone except as permitted under

 5   this Stipulated Protective Order.

 6   (g) the author or recipient of a document containing the information or a custodian or other person

 7   who otherwise possessed or knew the information.

 8   (h) other Parties.

 9           7.3     Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”

10   Information or Items. Unless otherwise ordered by the court or permitted in writing by the

11   Designating Party, a Receiving Party may disclose any information or item designated “HIGHLY

12   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only to:

13   (a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees of said

14   Outside Counsel of Record to whom it is reasonably necessary to disclose the information for this

15   litigation and who have signed the “Acknowledgment and Agreement to Be Bound” that is attached

16   hereto as Exhibit A;

17   (b) Designated House Counsel of the Receiving Party2 (1) who has no involvement in competitive

18   decision-making, (2) to whom disclosure is reasonably necessary for this litigation, (3) who has

19   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A), and (4) as to whom the

20   procedures set forth in paragraph 7.4(a)(1), below, have been followed;3

21   (c) Experts of the Receiving Party (1) to whom disclosure is reasonably necessary for this litigation,

22   (2) who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A), and (3) as to

23   whom the procedures set forth in paragraph 7.4(a)(2), below, have been followed;

24   (d) the court and its personnel;

25   (e) court reporters and their staff, professional jury or trial consultants,4 and Professional Vendors
26
27

28
                                                      10
                                            PROTECTIVE ORDER
 1   to whom disclosure is reasonably necessary for this litigation and who have signed the

 2   “Acknowledgment and Agreement to Be Bound” (Exhibit A); and

 3   (f) the author or recipient of a document containing the information or a custodian or other person

 4   who otherwise possessed or knew the information.

 5                                        8.     [RESERVED]

 6                                        9.     [RESERVED]

 7

 8       10.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN

 9                                              OTHER LITIGATION

10             If a Party is served with a subpoena or a court order issued in other litigation that compels

11   disclosure of any information or items designated in this action as “CONFIDENTIAL” or “HIGHLY

12   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” that Party must:

13   (a) promptly notify in writing the Designating Party. Such notification shall include a copy of the

14   subpoena or court order;

15   (b) promptly notify in writing the party who caused the subpoena or order to issue in the other

16   litigation that some or all of the material covered by the subpoena or order is subject to this

17   Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and

18   (c) cooperate with respect to all reasonable procedures sought to be pursued by the Designating

19   Party whose Protected Material may be affected.5

20             If the Designating Party timely seeks a protective order, the Party served with the subpoena

21   or court order shall not produce any information designated in this action as “CONFIDENTIAL” or

22   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” before a determination by the court

23   from which the subpoena or order issued, unless the Party has obtained the Designating Party’s

24   permission. The Designating Party shall bear the burden and expense of seeking protection in that

25   court of its confidential material – and nothing in these provisions should be construed as authorizing

26   or encouraging a Receiving Party in this action to disobey a lawful directive from another court.

27

28
                                                       11
                                               PROTECTIVE ORDER
 1    11.         A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN

 2                                               THIS LITIGATION

 3   (a)     The terms of this Order are applicable to information produced by a Non-Party in this action

 4   and designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

 5   ONLY”. Such information produced by Non-Parties in connection with this litigation is protected

 6   by the remedies and relief provided by this Order. Nothing in these provisions should be construed

 7   as prohibiting a Non-Party from seeking additional protections.

 8   (b)     In the event that a Party is required, by a valid discovery request, to produce a Non-Party’s

 9   confidential information in its possession, and the Party is subject to an agreement with the Non-

10   Party not to produce the Non-Party’s confidential information, then the Party shall:

11           1.      promptly notify in writing the Requesting Party and the Non-Party that some or all

12   of the information requested is subject to a confidentiality agreement with a Non-Party;

13           2.      promptly provide the Non-Party with a copy of the Stipulated Protective Order in

14   this litigation, the relevant discovery request(s), and a reasonably specific description of the

15   information requested; and

16           3.      make the information requested available for inspection by the Non-Party.

17   (c)     If the Non-Party fails to object or seek a protective order from this court within 14 days of

18   receiving the notice and accompanying information, the Receiving Party may produce the Non-

19   Party’s confidential information responsive to the discovery request. If the Non-Party timely seeks

20   a protective order, the Receiving Party shall not produce any information in its possession or control

21   that is subject to the confidentiality agreement with the Non-Party before a determination by the

22   court.6 Absent a court order to the contrary, the Non-Party shall bear the burden and expense of

23   seeking protection in this court of its Protected Material.

24          12.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

25                   If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed

26   Protected Material to any person or in any circumstance not authorized under this Stipulated

27

28
                                                      12
                                             PROTECTIVE ORDER
 1   Protective Order, the Receiving Party must immediately (a) notify in writing the Designating Party

 2   of the unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the

 3   Protected Material, (c) inform the person or persons to whom unauthorized disclosures were made

 4   of all the terms of this Order, and (d) request such person or persons to execute the

 5   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.

 6          13.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE

 7                                           PROTECTED MATERIAL

 8          When a Producing Party gives notice to Receiving Parties that certain inadvertently

 9   produced material is subject to a claim of privilege or other protection, the obligations of the

10   Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B).7 This provision

11   is not intended to modify whatever procedure may be established in an e-discovery order that

12   provides for production without prior privilege review. Pursuant to Federal Rule of Evidence 502(d)

13   and (e), insofar as the parties reach an agreement on the effect of disclosure of a communication or

14   information covered by the attorney-client privilege or work product protection, the parties may

15   incorporate their agreement in the stipulated protective order submitted to the court.

16                                   14.     MISCELLANEOUS

17          14.1    Right to Further Relief. Nothing in this Order abridges the right of any person to seek

18   its modification by the court in the future.

19          14.2    Right to Assert Other Objections. By stipulating to the entry of this Protective Order

20   no Party waives any right it otherwise would have to object to disclosing or producing any

21   information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no

22   Party waives any right to object on any ground to use in evidence of any of the material covered by

23   this Protective Order.

24          14.4    Filing Protected Material. Without written permission from the Designating Party or

25   a court order secured after appropriate notice to all interested persons, a Party may not file in the

26   public record in this action any Protected Material. A Party that seeks to file under seal any Protected

27

28
                                                       13
                                             PROTECTIVE ORDER
 1   Material must comply with Civil Local Rule 141. Protected Material may only be filed under seal

 2   pursuant to a court order authorizing the sealing of the specific Protected Material at issue. Pursuant

 3   to Civil Local Rule 141, a sealing order will issue only upon a request establishing that the Protected

 4   Material at issue is privileged, protectable as a trade secret, or otherwise entitled to protection under

 5   the law. If a Receiving Party's request to file Protected Material under seal pursuant 141 is denied

 6   by the court, then the Receiving Party may file the Protected Material in the public record pursuant

 7   to Civil Local Rule 133 unless otherwise instructed by the court.

 8                                  15.     FINAL DISPOSITION

 9          Within 60 days after the final disposition of this action, as defined in paragraph 4, each

10   Receiving Party must return all Protected Material to the Producing Party or destroy such material.

11   As used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations,

12   summaries, and any other format reproducing or capturing any of the Protected Material. Whether

13   the Protected Material is returned or destroyed, the Receiving Party must submit a written

14   certification to the Producing Party (and, if not the same person or entity, to the Designating Party)

15   by the 60-day deadline that (1) identifies (by category, where appropriate) all the Protected Material

16   that was returned or destroyed and (2) affirms that the Receiving Party has not retained any copies,

17   abstracts, compilations, summaries or any other format reproducing or capturing any of the

18   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an archival copy

19   of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,

20   correspondence, deposition and trial exhibits, expert reports, attorney work product, and consultant

21   and expert work product, even if such materials contain Protected Material. Any such archival

22   copies that contain or constitute Protected Material remain subject to this Protective Order as set

23   forth in Section 4 (DURATION).

24   ///

25   ///

26   ///

27   ///

28   ///
                                                       14
                                             PROTECTIVE ORDER
 1   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 2

 3   Dated: March ___, 2020          De La Peña & Holiday LLP

 4

 5

 6                                   By:     __________________
                                           Gregory R. De La Peña
 7                                         Robert Carroll III
                                           Attorneys for Defendants
 8                                         ROBERT PETREE and
                                           HUB INTERNATIONAL
 9
                                           INSURANCE SERVICES, INC.
10

11   Dated: March ____, 2020         OGLETREE, DEAKINS, NASH,
                                     SMOAK & STEWART, P.C.
12

13
                                     By:     __________________
14                                         Anthony J. DeCristoforo
15                                         Daniel E. Richardson
                                           Attorneys for Plaintiff
16                                         ARTHUR J. GALLAGHER & CO.

17

18
19

20

21

22

23

24

25

26
27

28
                                       15
                                PROTECTIVE ORDER
 1                                                   ORDER

 2   IT IS SO ORDERED, with the following amendments and clarifications:

 3          1. The parties shall comply with the provisions and procedures of Local Rules 140 and 141

 4   with respect to sealing or redaction requests. To the extent that the parties’ stipulation conflicts

 5   with the Local Rules, the Local Rules shall govern.

 6          2. Prior to filing any motion related to this stipulated protective order or other discovery

 7   motion, the parties shall first exhaust informal meet-and-confer efforts and otherwise comply with

 8   Local Rule 251.

 9          3. Nothing in this order limits the testimony of parties or non-parties, or the use of certain

10   documents, at any court hearing or trial—such determinations will only be made by the court at the

11   hearing or trial, or upon an appropriate motion.

12          4. Pursuant to Local Rule 141.1(f), the court will not retain jurisdiction over enforcement of

13   the terms of this stipulated protective order after the action is terminated.

14          IT IS SO ORDERED.

15
     Dated: March 27, 2020
16

17

18
19

20

21

22

23

24

25

26
27

28
                                                        16
                                             PROTECTIVE ORDER
 1                                                 EXHIBIT A

 2                      ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3   I, _____________________________ [print or type full name], of _________________ [print or

 4   type full address], declare under penalty of perjury that I have read in its entirety and understand the

 5   Protective Order that was issued by the United States District Court for the Eastern District of

 6   California on [date] in the case of Arthur J. Gallagher & Co. v. Robert Petree and DOES 1-25,

 7   inclusive, Case No. 2:18-CV-03274-JAM-KJN. I agree to comply with and to be bound by all the

 8   terms of this Stipulated Protective Order and I understand and acknowledge that failure to so comply

 9   could expose me to sanctions and punishment in the nature of contempt. I solemnly promise that I

10   will not disclose in any manner any information or item that is subject to this Stipulated Protective

11   Order to any person or entity except in strict compliance with the provisions of this Order.

12   I further agree to submit to the jurisdiction of the United States District Court for the Eastern District

13   of California for the purpose of enforcing the terms of this Stipulated Protective Order, even if such

14   enforcement proceedings occur after termination of this action.

15   I hereby appoint __________________________ [print or type full name] of

16   _______________________________________ [print or type full address and telephone number] as

17   my California agent for service of process in connection with this action or any proceedings related

18   to enforcement of this Protective Order.

19

20   Date: ______________________________________

21   City and State where sworn and signed: _________________________________

22

23   Printed name: _______________________________

24

25   Signature: __________________________________

26
27                                                                                                 41301447.1

28
                                                       17
                                             PROTECTIVE ORDER
